MEMORANDUM **
Maria del Carmen Carrillo de Vargas, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ denial of her motion for reconsideration of its denial of her motion to reopen a decision denying reconsideration of a decision adopting and affirming an immigration judge’s denial of cancellation of removal for failure to meet the hardship requirement. She contends that the Board should have remanded her case to the immigration judge for consideration of new evidence. We dismiss the petition for review.
Under 8 U.S.C. § 1252(a)(2)(B)(i), we lack jurisdiction to review the Board’s discretionary hardship determinations. Fernandez v. Gonzales, 439 F.3d 592, 596 (9th Cir.2006). We also lack jurisdiction to review the denial of a motion to reopen that presents essentially the same discretionary issue already decided. Id. at 600.
In her motion to reopen, petitioner stated that there were new circumstances because her three United States citizen children were used to life in the United States and would suffer from the poverty in Mexi*652co. She did not attach any evidence to the motion, and the Board denied it on the ground that she had presented no new or previously unavailable evidence. The petitioner repeated the same argument in her subsequent motion for reconsideration.
We do not have jurisdiction to review the denial of a motion to reconsider the denial of a motion to reopen that presented the same discretionary hardship issue already decided by the Board and immigration judge. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.